 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHERMARRIE RIVERS,                                  No. 1:19-cv-00916-DAD-BAM
12                       Plaintiff,                      ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13           v.                                          DISMISSAL OF ACTION
14   DONECIA WRIGT, et al.,                              ORDER DIRECTING PLAINTIFF TO
                                                         FILE AMENDED COMPLAINT WITHIN
15                       Defendants.                     THIRTY DAYS
16                                                       (Doc. Nos. 7, 8)
17                                                       THIRTY-DAY DEADLINE
18

19           Plaintiff Shermarrie Rivers, proceeding pro se and in forma pauperis, initiated this civil
20   action on July 3, 2019. (Doc. No. 1.) On October 8, 2019, the Court screened Plaintiff’s
21   complaint and granted her leave to amend within thirty days. (Doc. No. 7.) On November 21,
22   2019, after Plaintiff failed to file a timely amended complaint or otherwise respond to the Court’s
23   order, the Court issued findings and recommendations to dismiss this action with prejudice based
24   on Plaintiff’s failure to state a claim, failure to obey a court order and failure to prosecute this
25   action. (Doc. No. 8.) The findings and recommendations were served on plaintiff with

26   instructions that any objections thereto must be filed within (14) fourteen days after service of the

27   order. The findings and recommendations were returned by the United States Postal Service as

28   undeliverable. However, Plaintiff filed a notice of change of address on January 13, 2020, and
                                                        1
 1   the findings and recommendations were re-served on Plaintiff by mail. (Doc. No. 9.) Thereafter,
 2   Plaintiff has filed a series of documents, which appear, at least in part, to be objections to the
 3   findings and recommendations and assertions regarding the merits of her action. (Doc. Nos. 10,
 4   12, 13.) The Court construes these documents as a statement of Plaintiff’s intention to prosecute

 5   this case and her desire to file an amended complaint. Accordingly, it is HEREBY ORDERED as

 6   follows:

 7          1. The findings and recommendations issued on November 21, 2019, are VACATED;

 8          2. The Clerk’s Office shall send Plaintiff a complaint form;

 9          3. Within thirty (30) days following service of this order, Plaintiff shall file an amended

10               complaint in compliance with the Court’s October 8, 2019 screening order;

11          4. Plaintiff is cautioned that she must adequately allege claims over which this Court has

12               subject matter jurisdiction; and

13          5. If Plaintiff fails to file an amended complaint in compliance with this order and the

14               Court’s prior screening order, then the Court will recommend dismissal of this action,
                 with prejudice, for failure to obey a court order and for failure to state a claim.
15

16
     IT IS SO ORDERED.
17

18      Dated:     February 10, 2020                            /s/ Barbara    A. McAuliffe               _
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
